Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Currently, claims 1, 29-37  are pending in the instant application.  Claim 2-28 have been canceled and claims 30-37 have been added.  This action is written in response to applicant’s correspondence submitted 05/25/2022. All the amendments and arguments have been thoroughly reviewed but were found insufficient to place the instantly examined claims in condition for allowance.  The following rejections are either newly presented, as necessitated by amendment, or are reiterated from the previous office action.    Any rejections not reiterated in this action have been withdrawn as necessitated by applicant’s amendments to the claims. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This action is Final. 
Withdrawn Rejections
The rejection of claim 1 and 29 under 35 USC 101 is withdrawn in view of the amendment to the claims. 
The rejection of claims 1 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen is withdrawn in view of the amendment tot eh claims. 
The rejection of claims 1 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akil et al (US 2008/0199866 A1) is withdrawn in view of the amendment to the claims.

Election/Restrictions
Newly amended claims 1 and 29 is directed to species that are independent or distinct from the invention originally claimed for the following reasons: the species recited in claim 1 recites additional combination of genes that was not previously considered.  Specifically applicant received an action on the merits for the combination of genes of SH3YL1, TBC1D1, TCEA3, SLC44A5, HADHA, CPA3, IL5RA, OXTR, CCDC109B, TREML4, TRIM4, PTGDS, GYLTL1B, FADS2, CRIP2, HPR, DDX5, EEF2, ZMYND8, and HLA-DRB5.  The additional combination of species each have different chemical structural, encoding a distinct polypeptide and they do not share a common property. Additionally the prior art demonstrates determining expression of the species (see (US20080199866) and therefore does not comprise a special technical feature of the prior art. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.    The claims are under examination with regard to the entire combination of SH3YL1, TBC1D1, TCEA3, SLC44A5, HADHA, CPA3, IL5RA, OXTR, CCDC109B, TREML4, TRIM4, PTGDS, GYLTL1B, FADS2, CRIP2, HPR, DDX5, EEF2, ZMYND8, and HLA-DRB5 and not sub combinations of the recited genes. 

Claim Objections
Claim 35 is objected to because of the following informalities claim 35 is grammatically incorrect.  The claim recites the relative expression levels between each other of said genes which is grammatically incorrect, the claim should recite the relative expression level between each of said genes.  Appropriate correction is required.

	
New Grounds of Rejection
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 30-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea and law of nature without significantly more. The claims recite an abstract idea that includes mental processes and a law of nature.   These judicial exception is not integrated into a practical application because the additional elements recited in the claims do not integrate the abstract idea and are not significantly more than the law of nature.  This is a new grounds of rejection.
The following three inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? Yes all of the claims are directed to a process.
Step 2A.  Is the claim directed to a law of nature, a natural phenomenon or an abstract idea (judicially recognized exception) and does the claim recite additional elements that integrate the judicial exception into a practical application? 
Yes the claims are directed to law of nature and recite an abstract idea but the additional elements do not integrate the judicial exception into a practical application. 
	With regard to claim 30, the claim recites the abstract idea of a mental processes  including altering the drug, dosage, duration, frequency or intensity of ongoing antipsychotic drug treatment and wherein the subject is selected for treatment and wherein the mRNA expression level, individually or relative to each other of the cited genes identifies the subject as at risk of having or having schizophrenia.  Claim 31 recites the abstract idea of a mental processes  including reducing or eliminating smoking and altering the drug, dosage, duration, frequency or intensity of ongoing antipsychotic drug treatment and wherein the subject is selected for treatment and wherein the mRNA expression level, individually or relative to each other of the cited genes identifies the subject as at risk of having or having bipolar disorder.  Altering the drug, dosage, duration, frequency, or intensity of ongoing antipsychotic drug treatment has been given the broadest reasonable interpretation to include a step that includes writing or verbally communicating the change of treatment.  Additionally the wherein clause of wherein the subject is selected and wherein the mRNA expression level identifies the subject at risk or having SZD or BP can be accomplished mentally by evaluating data and critical thinking process wherein one mentally compares the expression level of  SH3YL1, TBC1D1, TCEA3, SLC44A5, HADHA, CPA3, IL5RA, OXTR, CCDC109B, TREML4, TRIM4, PTGDS, GYLTL1B, FADS2, CRIP2, HPR, DDX5, EEF2, ZMYND8 and HLA-DRBS in a sample and selects the subject and concludes the subject is at risk or has SZ or BD.   Claims 30 and 31 encompass no transformative steps because the step of altering the dosage encompasses prescribing a different dosage and the wherein phrases encompass mental analysis and therefore the claim encompasses no transformative steps. 
Additionally claim 30 and 31 recites a naturally occurring thing or natural phenomenon which is a natural principle: an asserted correlation between expression level and risk or diagnosis of schizophrenia or bipolar disorder.  This conclusion is supported by the wherein phrase in the claims (wherein the mRNA expression level, individually and relative to each other of the cited genes identifies the subject as at risk of having or having schizophrenia (claim 30) or biopolar disorder (claim 31)). 
These judicial exceptions are not integrated into a practical application because the claim does not recite additional elements that use or apply the judicial exceptions in manner that imposes a meaningful limit on the judicial exception.  The wherein phrase that selects the subject for treatment after completion of  gene expression assay on a blood sample from the subject to detect the mRNA expression level does not add a meaningful limitation to the abstract idea because the wherein phrases encompasses additional abstract ideas and there are not additional steps recited within the claims that apply or use the judicial exceptions that are beyond simply implementing the abstract idea and recitation of an abstract idea of mental process.  
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception? No.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because wherein phrases to select a subject after completely of a gene expression assay on a blood sample from the subject to detect mRNA expression  of  SH3YL1, TBC1D1, TCEA3, SLC44A5, HADHA, CPA3, IL5RA, OXTR, CCDC109B, TREML4, TRIM4, PTGDS, GYLTL1B, FADS2, CRIP2, HPR, DDX5, EEF2, ZMYND8 and HLA-DRBS in a sample is well-understood, routine, and conventional activities in the art.  The step of determining the expression level of SH3YL1, TBC1D1, TCEA3, SLC44A5, HADHA, CPA3, IL5RA, OXTR, CCDC109B, TREML4, TRIM4, PTGDS, GYLTL1B, FADS2, CRIP2, HPR, DDX5, EEF2, ZMYND8 and HLA-DRBS in a sample merely instructs a scientist to use well established, routine and conventional nucleic acid techniques to gather samples for diagnostic analysis.  Additionally the step of determining the expression level of SH3YL1, TBC1D1, TCEA3, SLC44A5, HADHA, CPA3, IL5RA, OXTR, CCDC109B, TREML4, TRIM4, PTGDS, GYLTL1B, FADS2, CRIP2, HPR, DDX5, EEF2, ZMYND8 and HLA-DRBS is well-established, routine and conventional in the art.  As address in the instant specification determining expression level in a sample is performed by using a variety of assays and technology available to the skilled artisan and is well known in the art (See pg. 16, lines 13-17, pg. 26, lines 25-32, and pg. 27, lines 17-20).   There is no combination of elements in this step that distinguishes it from well-understood, routine and conventional data gathering activity engaged in by scientists prior to applicant’s invention and at the time the application was filed.  The cited prior art references in this record demonstrate that these techniques were conventional at the time of the invention.  The prior art demonstrates determining expression of SH3YL1, TBC1D1, TCEA3, SLC44A5, HADHA, CPA3, IL5RA, OXTR, CCDC109B, TREML4, TRIM4, PTGDS, GYLTL1B, FADS2, CRIP2, HPR, DDX5, EEF2, ZMYND8 and HLA-DRBS in patients with SZ and BPD using Affymetrix human exon RNA expression 1.0 ST array (see US20080199866 and Cohen (2012)).  Thus the prior art and specification demonstrates it was routine, well-known and conventional in the art to determine gene expression of SH3YL1, TBC1D1, TCEA3, SLC44A5, HADHA, CPA3, IL5RA, OXTR, CCDC109B, TREML4, TRIM4, PTGDS, GYLTL1B, FADS2, CRIP2, HPR, DDX5, EEF2, ZMYND8 and HLA-DRBS.  The claim limitations are general data gathering and analysis methods that were well-known, routine and conventional in the art, but not practical method steps that serve to create a method that is significantly different than the judicial exception which the claims recite and the claim as a whole does not amount to significantly more than the exception itself.   Claim 32-37 further limit the methodology of mRNA expression level and limit the subject.  The dependent claims do not provide significantly more to the claims outside of the judicial exception as they encompass conventional techniques as described in the instant specification as noted above and further recite additional judicial exceptions.  
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exceptions not already present when the elements are considered separately because the steps of the claim merely direct one to gather data necessary to implement the abstract steps step using widely used conventional techniques.  
Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.
Response to Arguments
The response traverses the rejection with respect to the new set of claims on page 7-9 of the remarks mailed 05/25/2022.  The response asserts that the new set of claims is patentable.  The response asserts that the claims are related to two methods of treatment and recite additional elements that integrate the judicial exception into a practical application.  The response asserts that prior to applicants discovery treatment was by means of complex psychiatric analysis.  The response asserts that SZ and BP patients can be identified early with concrete biochemical/genetic assay and used to detect SZ or BP before patients show symptoms and is non-invasive.  The response asserts that the claims have limitations that impose a meaningful limit on the use of the judicial exception, limiting the selection of treatments that may be administered to the subject upon identification of SZ or BP.  This response has been thoroughly reviewed but not found persuasive.  The claims encompass treatments that do not require administering a therapeutic and encompass treatments that are mental processes.  For example, claim 30 and 31 recites altering the drug, dosage, duration, frequency, or intensity of ongoing antipsychotic drug treatment, which encompasses stopping the administration of the drug as this would alter the dosage, duration, frequency and intensity and altering the dosage encompasses prescribing a different dosage which is an abstract idea of a mental process.  The recitation of altering the drug, dosage, duration, frequency, or intensity of ongoing antipsychotic drug treatment encompasses mental processes and does not provide additional elements that integrate the  judicial exception.  Claim 31 further recites reducing or eliminating smoking duration which encompasses a mental process, eliminating smoking would not require administering any type of compound to the subject and comprises additional elements that do not integrate the judicial exception.  The claims are not patent eligible because the claims encompass both an abstract idea and a natural law and the additional elements recited within the claim do not integrate the judicial exception.  Claim 30 and claim 31 encompass performing no transformative steps as altering dosage and eliminating smoking comprises no transformation as addressed above.  For these reasons the rejection has been applied to the new claim set. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 29-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This rejection is a new grounds of rejection, necessitated by the amendment to the claims. 
Claim 1 recites to measure mRNA expression level of each gene of a set of genes selected from the group consisting of (i) SH3YL1, SLC44A5, HADHA, CPA3, OXTR, CCDC109B, TREML4, TRIM4, PTGDS, HPR, EEF2, and ZMYND8; and (ii) SH3YL1, SLC44A5, HADHA, CPA3, OXTR, CCDC109B, TREML4, TRIM4, PTGDS, HPR, EEF2, ZMYND8 and one or more of TBC1 D1, TCEA3, IL5RA, GYLTL1 B, FADS2, CRIP2, DDX5 and HLA-DRB5  This step renders the claim indefinite.  The recitation of each gene of a set of genes renders the claim indefinite.  It is unclear what is encompassed by the set of genes, the claim does not define the set of genes and it is unclear if the recitation of (i) includes each gene or one set of genes and the recitation within (ii) is this a second set of genes or each gene and additional genes and it is unclear which subset of genes is required for the gene expression profile of the preamble.  The preamble recites a method of determining a gene expression profile of a subset of genes and it is unclear which genes are required for the profile.  The claim does not recite a subset of genes in the active process steps and the recitation of a set of genes within the claim is indefinite.  Because the set of genes and subset of gene is not clearly defined in the claims, one of skill in the art cannot determine the metes and bounds of the claim subject matter. 
Claim 29 recites steps a-g, which require measuring the relative mRNA level of each of a set of genes consisting of different grouping of genes.  For example, step (a) recites measuring the relative mRNA expression level of each of a set of genes consisting of SH3YL1, SLC44A5, HASHA, CPA3, OXTR, CCDC109B, TREML4, TRIM4, PTGDS, HPR, EEF2, and ZMYND8 as a group in the sample of the subject.  There is no antecedent basis for “the relative mRNA expression level of each gene of a set of genes”, claim 29 depends from claim 1 and claim 1 does not measure relative mRNA expression level of each gene of a set of genes.  Additionally the recitation of each gene of a set of genes consisting of SH3YL1, SLC44A5, HASHA, CPA3, OXTR, CCDC109B, TREML4, TRIM4, PTGDS, HPR, EEF2, and ZMYND8 as a group renders the claim indefinite.  It is unclear what is being required for measuring relative mRNA expression level, are the genes recited within the step the entire set of genes and how is the set different from the group and how is the gene expression being measured as a group.  It is unclear if the claim is requiring that each gene is measured and then the genes as a group are being measured.   It is unclear how the genes are being measured as a group, for example are the genes being measured and the expression level is combined? If the expression level is combined how is it combined is the expression additive? Some other combination? And what is the expression relative to? relative to a control? a housekeeping gene? a different set or group of genes? the same group of genes? It is unclear what is encompassed for each step recited within the claim as it is unclear what relative mRNA expression level is being measured.  Additionally step (a) requires measuring SH3YL1 which is also required to be measured in steps b-g, it is unclear how the expression level is going to be measured within different sets of genes relative to a group but within the same sample.  
Claim 30 and 31 recite wherein the subject is selected for treatment after completion of a gene expression assay on a blood sample from the subject to detect the mRNA expression level, alone or relative to each other, of each gene in the group consisting of SH3YL1, TBC1D1, TCEA3, SLC44A5, HADHA, CPA3, IL5RA, OXTR, CCDC109B, TREML4, TRIM4, PTGDS, GYLTL1B, FADS2, CRIP2, HPR, DDX5, EEF2, ZMYND8, and HLA-DRB5, wherein the mRNA expression level, individually and relative to each other of the cited genes identifies the subject as at risk of having or having schizophrenia (claim 30) or bipolar disorder (claim 31). While the claim recites the subject is selected for treatment after completion of a gene expression assay none of the process steps require performing a gene expression assay.  It is unclear when the gene expression assay was performed, the required steps in practicing the assay, and how this related to the active process step of the claim.  While the claim requires the subject is selected it is not recited in the active process steps of the claim.  While the claim requires after completion of a gene expression assay it is unclear when or how this limitation was performed and how it limits the claimed process steps and one of ordinary skill in the art would not be apprised of infringing on the claimed method. Additionally the claim recites wherein the mRNA level individual and relative to each other of the cited gene identifies the subject it is unclear how the mRNA levels identify the subject as having or risk of having schizophrenia or biopolar disorder.  The claim does not recite how the mRNA levels individually and relative to each other identify a subject.  Furthermore it is unclear how the mRNA expression levels individual and relative to teach other are detected.  It is not clear how the mRNA expression levels are detected relative to each other, it is unclear if this is relative to each other as group, individually, how this is calculated and how this is performed and determined.  Does this encompass additional assay steps or is this a computational determination and is the expression detected relative to each of the other genes or the combination of the genes as a group and how does this limitation  identify the subject.  The metes and bounds of the claim are unclear and the ordinary artisan would not be apprised of infringing on the claimed method. 
Claim 35 is indefinite over the recitation of “wherein both the individual levels and the relative expression levels between each other of said genes are measured in the sample”.  Claim 35 depends from claim 1 and 29.  Claim 35 lacks antecedent basis because neither claim 1 or claim 29 require detecting individual levels or relative expression levels between each other of said genes.  It is unclear which levels are required to be measured in the sample as there are not two different levels recited with claim 1 and claim 29.
 
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 35 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 35 requires wherein both the individual levels and the relative expression levels between each other of said genes are measured in the sample.  Claim 35 fails to further limit claim 1 and claim 29 because claim 1 and claim 29 do not require determining individual levels of expression and do not require relative expression between each other of said genes.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim Rejections - 35 USC § 112-New Matter
Claims 30-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Newly added claim 30 recites a method of delaying, reducing or preventing the manifestation and/or progression of SZ or BD by administering to the subject one or more treatments by administering an antipsychotic drug to a subject or altering the drug, dose, duration, frequency or intensity of ongoing antipsychotic drug treatment of the subject and/or administer an additional therapeutic drug capable of treating schizophrenia.  Newly added claim 31 recites methods of delaying reducing or preventing the manifestation and/or progression of bipolar disorder by administering one or more treatments selected from reducing or eliminating smoking, administering a mood stabilizer drug, and/or altering the drug, dose, duration, frequency or intensity of ongoing antipsychotic drug treatment of the subject and/or administer an additional therapeutic drug capable of treating bipolar disorder.  Both claims require the subject is selected for treatment after completion of a gene expression assay on a blood sample from the subject to detect mRNA expression level alone or relative to each other of each gene SH3YL1, TBC1D1, TCEA3, SLC44A5, HADHA, CPA3, IL5RA, OXTR, CCDC109B, TREML4, TRIM4, PTGDS, GYLTL1B, FADS2, CRIP2, HPR, DDX5, EEF2, ZMYND8 and HLA-DRBS and the mRNA expression level individually and relative to each other of the cited genes identifies the subject as at risk of having or having SZ or BPD. The specification does not have support for selecting a subject for treatment after completion of a gene expression assay on a blood sample from the subject to detect mRNA expression level of SH3YL1, TBC1D1, TCEA3, SLC44A5, HADHA, CPA3, IL5RA, OXTR, CCDC109B, TREML4, TRIM4, PTGDS, GYLTL1B, FADS2, CRIP2, HPR, DDX5, EEF2, ZMYND8 and HLA-DRBS relative to each other.  The specification does not have support for mRNA expression level of SH3YL1, TBC1D1, TCEA3, SLC44A5, HADHA, CPA3, IL5RA, OXTR, CCDC109B, TREML4, TRIM4, PTGDS, GYLTL1B, FADS2, CRIP2, HPR, DDX5, EEF2, ZMYND8 and HLA-DRBS relative to each other.  The specification does not compare or determine expression of SH3YL1, TBC1D1, TCEA3, SLC44A5, HADHA, CPA3, IL5RA, OXTR, CCDC109B, TREML4, TRIM4, PTGDS, GYLTL1B, FADS2, CRIP2, HPR, DDX5, EEF2, ZMYND8 and HLA-DRBS relative to each of the other genes to determine risk of SZ or BPD.  While the specification teaches expression analysis of a panel of genes and individual genes of SH3YL1, TBC1D1, TCEA3, SLC44A5, HADHA, CPA3, IL5RA, OXTR, CCDC109B, TREML4, TRIM4, PTGDS, GYLTL1B, FADS2, CRIP2, HPR, DDX5, EEF2, ZMYND8 and HLA-DRBS to determine BD and SZ risk (see table 1 and example 1)   the disclosure does not have support for mRNA expression level of the cited genes relative to each other to select a subject for treatment or determine risk or having SZ or BP.  The specification teaches detection of a combination of biomarkers for SZ and BP (see pg. 24-25). Because the disclosure does not provide support for mRNA expression level of SH3YL1, TBC1D1, TCEA3, SLC44A5, HADHA, CPA3, IL5RA, OXTR, CCDC109B, TREML4, TRIM4, PTGDS, GYLTL1B, FADS2, CRIP2, HPR, DDX5, EEF2, ZMYND8 and HLA-DRBS to each other the newly added claims 30-37 constitutes new matter. 

Claim Rejections - 35 USC § 112-Written Description

Claims 30-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claimed methods are drawn to methods of delaying reducing or preventing the manifestation and/or progression of schizophrenia by administering an antipsychotic drug to a subject or altering the drug, dose, duration, frequency or intensity of ongoing antipsychotic drug treatment of the subject and/or administer an additional therapeutic drug capable of treating schizophrenia (claim 30) and drawn to methods of delaying reducing or preventing the manifestation and/or progression of bipolar disorder by administering one or more treatments selected from reducing or eliminating smoking, administering a mood stabilizer drug, and/or altering the drug, dose, duration, frequency or intensity of ongoing antipsychotic drug treatment of the subject and/or administer an additional therapeutic drug capable of treating bipolar disorder(claim 31).  Both methods require the subject is selected for treatment after completion of a gene expression assay on a blood sample from the subject to detect mRNA expression level alone or relative to each other of each gene SH3YL1, TBC1D1, TCEA3, SLC44A5, HADHA, CPA3, IL5RA, OXTR, CCDC109B, TREML4, TRIM4, PTGDS, GYLTL1B, FADS2, CRIP2, HPR, DDX5, EEF2, ZMYND8 and HLA-DRBS.  Dependent claims require the subject is at high clinic risk, in a prodromal phase, and not yet diagnosed with schizophrenia or bipolar disorder.  
The claims encompass treatment to a subject to delay, reduce or prevent the manifestation or progression of schizophrenia or bipolar disorder and wherein the subject is selected by detection of mRNA expression levels.  When the claims are analyzed in light of the specification, the instant invention encompasses methods comprising the treatment of a large genus of therapy to any subject, human and non-human with any mRNA expression level of SH3YL1, TBC1D1, TCEA3, SLC44A5, HADHA, CPA3, IL5RA, OXTR, CCDC109B, TREML4, TRIM4, PTGDS, GYLTL1B, FADS2, CRIP2, HPR, DDX5, EEF2, ZMYND8 and HLA-DRBS and includes any therapy that delays, reduces, prevents the manifestation of schizophrenia or bipolar disorder.    The claims are broadly drawn to altering or changing any treatment and thus encompass many different therapies, agents and compositions, including changing dosages, duration, and frequency of a number of therapies that will delay, reduce, or prevent mantification of schizophrenia or biopolar in any subject, human and non-human.  Treatment of such a large genus has not been taught by the specification. 
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure.  The specification teaches finding schizophrenic or biopolar patients having an early or first psychotic episode for the purpose of treatment.  The specification teaches patients identified as increased risk of developing SZ or BP can be selected to receive treatment regimens, such as administration of prophylactic or therapeutic compounds or implementation of exercise regiment or dietary supplement to prevent, treat, or delay the onset of SZ or BP (see  page 23).  The specification broadly teaches administering  disorder-modulating treatment to a subject and in some embodiments is a drug, which can be therapeutic or prophylactic.  The specification further teaches effecting a therapy comprises causing a subject to or communicating to the subject to make a change in lifestyle including increasing exercise, changing diet, reducing or eliminating smoking.  The specificaiotn teaches any drug or combination of drugs useful for treating or mediating SZ or BP may be administer to a subject on the basis of the diagnosis of SZ or BD (see pg. 30).   The specification broadly describes treatment but provides no description of any specific therapies.  The specification does not describe the type of treatment, methods, therapies, combinations, intensity or doses that delays, reduces, or prevents the manifestation of BP or SZ.  The specification does not disclose any therapy except in the working examples in which subjects with BP were treated with lithium, however there is no description of dose, duration, alteration of lithium that will delay, reduce, or prevent manifestation of subjects with BPD.  The specification does not teach treating a subject who is high risk, prodromal and not yet diagnosed with SZ or BPD and the specification provides no therapies that will delay, reduce, or prevent the manifestation of SZ or BPD in  a subject who is high risk, prodromal and not yet diagnosed with SZ or BPD.  There is no description of any therapy that will delay, reduce or prevent the manifestation of SZ or BPD or any description on alternating dosage, duration, frequency or intensity of ongoing treatment or additional therapeutic drugs.  
Additionally the art demonstrates that antipsychotic medication does not prevent long-term psychosis in high risk individuals with SZ.  Zhang (European Archives of Psychiatry and Clinical Neuroscience, 2002, 272:591-602) demonstrate that individuals at a high risk of developing SZ who were treated with high dose antipsychotics showed a significantly increased risk of poor functional outcomes (see pg. 597, last paragraph).  Zhang teaches that antipsychotics cannot be effective in preventing psychosis for higher risk individuals in the long term.  Zhang teaches that effectiveness of real-world antipsychotic treatments for preventing psychosis is unsatisfactory, even worse potentially harmful by increased the risk of poor outcomes.  Zhang demonstrates that the more antipsychotics that were used in the early phase the poorer the long term functional outcomes (see pg. 599, 1st column).  Zhang teaches that optimal treatment remains a key issue (see pg. 599, 2nd column).  Therefore the art demonstrates that treatment for prevention, delaying, and reducing manifestation of SZ or BPD is not well described in the art.  
 Thus the specification envisions any number of therapies, dosages and frequencies of treatment that are not disclosed by the instant specification or the prior art.  
In the instant case, the specification provides only a general overview of treatment of SZ and BPD.  The specification does not provide any characteristics that would allow one to identify any therapies, dosage, duration, frequency or intensity of therapy for treatment that will delay, reduce, or prevent the manifestation of SZ or BPD in a subject that is selected for treatment based on the expression level of the elected genes.   The specification has not provided clear guidance as to which critical structures are required to be altered therapies based on expression of the elected genes for selected subjects.  
Therefore the genus is drawn to a large number of potential therapies and when the claims are analyzed in light of the specification, the instant invention encompasses having one or more of an enormous and wide variety of therapies.  Therapies that encompass delaying, reducing, or preventing the manifestation of SZ or BPD in a subject that has been selected based on expression of the elected genes and subjects that are high risk or identified as at risk of SZ or BPD have not been adequately described by the instant specification.  
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure.  The instant specification does not provide any therapies that delay, reduce or prevent the manifestation of SZ or BPD and does not provide any dosage, duration, or treatment regimen, frequency, of ongoing drug treatment and does not provide any additional therapies.  The instant specification does not provide therapies that are administer to a subject that are selected after completion of the gene expression of the elected genes.  The claims therefore encompass the use of treatments that are not disclosed in the specification. 
	As the specification does not disclose a representative number of therapies, one of skill in the art would conclude that applications were not in possession of the claimed genus of methods of delaying, reducing, or preventing manifestation and/or progression of SZ or BPD by administering one or more treatments.  
Thus, having considered the breadth of the claims and the provisions of the specification, it is concluded that the specification does not provide adequate written description for the claims.
Claim Rejections - 35 USC § 112-Enablement
Claim30-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of and determining risk of bipolar disorder or schizophrenia by obtaining a blood sample from a human subject, performing mRNA expression analysis of a panel of genes comprising SH3YL1, TBC1D1, TCEA3, SLC44A5, HADHA, CPA3, IL5RA, OXTR, CCDC109B, TREML4, TRIM4, PTGDS, GYLTL1B, FADS2, CRIP2, HPR, DDX5, EEF2, ZMYND8 and HLA-DRBS  and determining the subject has or is at risk of having bipolar disorder or schizophrenia, does not reasonably provide enablement for method of delaying, reducing, or preventing the manifestation and/or progression of schizophrenia or biopolar disorder by administering to the subject one or more treatments wherein the subject is selected for treatment after completion of a gene expression assay on a blood sample from the subject to detect mRNA alone or relative to each other of each gene SH3YL1, TBC1D1, TCEA3, SLC44A5, HADHA, CPA3, IL5RA, OXTR, CCDC109B, TREML4, TRIM4, PTGDS, GYLTL1B, FADS2, CRIP2, HPR, DDX5, EEF2, ZMYND8 and HLA-DRBS  wherein the mRNA expression level individual or relative to each other identifies the subject as at risk of having or having schizophrenia or biopolar disorder.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 

Nature of the invention and breadth of the claims
The claims are drawn to methods of delaying reducing or preventing the manifestation and/or progression of schizophrenia by administering an antipsychotic drug to a subject or altering the drug, dose, duration, frequency or intensity of ongoing antipsychotic drug treatment of the subject and/or administer an additional therapeutic drug capable of treating schizophrenia (claim 30) and delaying reducing or preventing the manifestation and/or progression of bipolar disorder by administering one or more treatments selected from reducing or eliminating smoking, administering a mood stabilizer drug, and/or altering the drug, dose, duration, frequency or intensity of ongoing antipsychotic drug treatment of the subject and/or administer an additional therapeutic drug capable of treating bipolar disorder (claim 31).  Both methods require the subject is selected for treatment after completion of a gene expression assay on a blood sample from the subject to detect mRNA expression level alone or relative to each other of each gene SH3YL1, TBC1D1, TCEA3, SLC44A5, HADHA, CPA3, IL5RA, OXTR, CCDC109B, TREML4, TRIM4, PTGDS, GYLTL1B, FADS2, CRIP2, HPR, DDX5, EEF2, ZMYND8 and HLA-DRBS and require the mRNA expression level identifies the subject at risk of having or having SZ or BPD.  Dependent claims require the subject is at high clinic risk, in a prodromal phase, and not yet diagnosed with schizophrenia or bipolar disorder.  
	The claims generically encompass the analysis of any subject organism for treatment of SZ or BPD by administering any number of therapies, including reducing or eliminating smoking (claim 31) and altering drug, dosage, duration and frequency or intensity of ongoing drug treatment (claim 30 and claim 31).   
	The claims thus require knowledge of reliable and robust association between administering one or more treatments that will delay, reduce, prevent the manifestation and/or progression of SZ or BPD.  The claims further  require knowledge of reliable and robust association between the mRNA expression level alone or relative to each other of each gene SH3YL1, TBC1D1, TCEA3, SLC44A5, HADHA, CPA3, IL5RA, OXTR, CCDC109B, TREML4, TRIM4, PTGDS, GYLTL1B, FADS2, CRIP2, HPR, DDX5, EEF2, ZMYND8 and HLA-DRBS and risk of having or having SZ and BPD.   Additionally the claims require knowledge of reliable and robust association between the mRNA expression level alone or relative to each other of each gene SH3YL1, TBC1D1, TCEA3, SLC44A5, HADHA, CPA3, IL5RA, OXTR, CCDC109B, TREML4, TRIM4, PTGDS, GYLTL1B, FADS2, CRIP2, HPR, DDX5, EEF2, ZMYND8 and HLA-DRBS to select a subject for treatment.
Direction provided by the specification and working example
	The instant specification provides an example wherein blood samples from human subjects that had SZ and BD were analyzed using Affymetrix exon array for mRNA expression analysis.  The example provide analysis of a biomarker panels that were found to discriminate BD, SZ and controls (see table 1).  The specification demonstrates an accuracy of 86% for identifying BD or SZ.   The specification analyzed potential medication side effects in SZ and BP by analyzing a subset of nonmedicated BP and SZ cases (4 total). The specification does not provide analysis of mRNA expression level relative to each other. 
	Relevant to the breadth of the claims, there is no analysis of any non-human subjects.  There is no analysis of identification of BP or SZ, risk of BP or SZ, or subjects that are high clinical risk, in a prodromal phase and not yet diagnosed with SZ or BP that are selected by mRNA expression level of any genes and further administer treatment such that the treatment delays, reduces, or prevents manifestation and/or progression of SZ or BP.  The specification provides no guidance on any drug to delay, reduce, or prevent manifestation and/or progression of SZ or BP in subjects selected by gene expression of SH3YL1, TBC1D1, TCEA3, SLC44A5, HADHA, CPA3, IL5RA, OXTR, CCDC109B, TREML4, TRIM4, PTGDS, GYLTL1B, FADS2, CRIP2, HPR, DDX5, EEF2, ZMYND8 and HLA-DRBS.  The specification provides no specific drugs for therapeutic outcome of SZ or BP that encompass delays, reduces, or prevents manifestation and/or progression of SZ or BP.  There is no analysis of reducing or eliminating smoking and delays, reduces, or prevents manifestation and/or progression of BP.  Neither the claims or specification specify what is involved in smoking, is the smoking tobabbo or some other drug or content?  The specification does not provide guidance on how to alter the drug, dosage, duration, frequency or intensity of ongoing drugs or administer additional therapeutic drugs that will delay, reduce, prevent the manifestation and/or progression of SZ or BP.  The specification provides no guidance on what is encompassed by intensity and how to change the intensity of the drug being administered, is this dosage? duration? There is no analysis of mRNA expression level of the claimed genes with selecting a subject at risk followed by treatment.  The specification teaches only the association of the claimed genes as a panel with risk of SZ and BP. 
State of the art, level of skill in the art, and level of unpredictability
While the state of the art and level of skill in the art with regard to identification of gene expression in human samples is high, the unpredictability in associating any particular expression with a specific phenotype, or identifying a therapy in an organism, as is encompassed by the claims, is even higher.  The unpredictability is demonstrated by the related art and the instant specification.
Because the claims encompass the analysis of any patient, whereas the instant specification provides only teachings of human sequences and samples, it is relevant to point out that there is a large amount of unpredictability with regard to comparing results from gene expression analysis data in humans to other even closely related animals.  Enard et al (Science.  2002. April 12; 296(5566):340-43) teaches that large numbers of quantitative changes in gene expression can be detected between closely related mammals (p.342, middle col., last paragraph).  Thus it is not predictable that the predictive abundance of expression a gene from humans would be predictive in any other animal.
Because the claims broadly encompass determining relative amount of gene expression, with no standard or references with regard to what would be considered, for example, normal abundance, it is relevant to point out that the prior art of Cheung et al (2003) teaches that there is natural variation in gene expression among different individuals.  The reference teaches an assessment of natural variation of gene expression in lymphoblastoid cells in humans, and analyzes the variation of expression data among individuals and within individuals (p.422, last paragraph; Fig 1).  The data indicates that, for example, expression of ACTG2 in 35 individuals varied by a factor of 17; and that in expression of the 40 genes with the highest variance ratios, the highest and lowest values differed by a factor of 2.4 or greater (Fig 3).  It is thus unpredictable as to what ‘expression level'  and ‘relative to each other’ is required to establish such that any mRNA expression is an indictive of SZ, BP, and indicative of selecting a subject to be treatment for SZ or BP.
Additionally the art demonstrates that antipsychotic medication does not prevent long-term psychosis in high risk individuals with SZ.  Zhang (European Archives of Psychiatry and Clinical Neuroscience, 2002, 272:591-602) demonstrate that individuals at a high risk of developing SZ who were treated with high dose antipsychotics showed a significantly increased risk of poor functional outcomes (see pg. 597, last paragraph).  Zhang teaches that antipsychotics cannot be effective in preventing psychosis for higher risk individuals in the long term.  Zhang teaches that effectiveness of real-world antipsychotic treatments for preventing psychosis is unsatisfactory, even worse potentially harmful by increased the risk of poor outcomes.  Zhang demonstrates that the more antipsychotics that were used in the early phase the poorer the long term functional outcomes (see pg. 599, 1st column).  Zhang teaches that optimal treatment remains a key issue (see pg. 599, 2nd column).  Therefore the art demonstrates that treatment for prevention, delaying, and reducing manifestation of SZ or BPD by administering drug or altering the drug, dose, duration, frequency, or intensity or additional treatment for SZ or BP or even reducing or eliminating smoking in BP is not predictable. 

	Quantity of experimentation required
Given the lack of guidance in the specification with regard to treatment that will delay, reduce, prevent the manifestation and/or progression of SZ or BPD by administering one or more treatments, lack of guidance with regard to drugs, dosage, duration, frequency or intensity, along with lack of guidance for reducing or eliminating any smoking for BPD and selecting a subject and identifying a subject at risk of having or having SZ or BP by mRNA expression alone and relative to each other of SH3YL1, TBC1D1, TCEA3, SLC44A5, HADHA, CPA3, IL5RA, OXTR, CCDC109B, TREML4, TRIM4, PTGDS, GYLTL1B, FADS2, CRIP2, HPR, DDX5, EEF2, ZMYND8 and HLA-DRBS the quantity of experimentation in this area is extremely large.  The skilled artisan would have to perform an extremely large study and include different treatment using different drugs, dosage, duration, frequency, intensity including adding additional drugs for SZ or reducing or eliminating any type of smoking to determine if any of the treatments will delay, reduce, prevent the manifestation of subjects at risk of SZ or BP and delay, reduce, prevent the manifestation or progression of SZ or BP and determine the outcome along with to determine if in fact there is an association with the claimed gene set expression and selecting a subject for treatment.  The results of such a study are unpredictable as evidence by the post filing art (which reflects the current state of the art).  In the instant case, it would be unpredictable as to whether or not any measured amount of each and relative to each other of SH3YL1, TBC1D1, TCEA3, SLC44A5, HADHA, CPA3, IL5RA, OXTR, CCDC109B, TREML4, TRIM4, PTGDS, GYLTL1B, FADS2, CRIP2, HPR, DDX5, EEF2, ZMYND8 and HLA-DRBS  would be able to select subjects for treatment and include treatment that will delay, reduce, or prevent the manifestation and/or progression of SZ or BPD.  In order to practice the invention as broadly as it is claimed, the skilled artisan would have to perform an extremely large amount of trial and error analysis in a large study with a large genus of treatments to determine if such mRNA expression would predictably select a subject and then predictably treatment the subject such that treatment delays, reduces, or prevents the manifestation and/or progression of SZ or BP.  Given the lack of guidance in the specification and the post filing art with respect to treating SZ or BP, such analysis is replete with unpredictable experimentation and is considered undue. 
	
Conclusion
	Taking into consideration the factors outlined above, including the nature of the invention and breadth of the claims, the state of the art, the level of skill in the art and its high level of unpredictability, and the particular guidance in the specification including the examples, it is the conclusion that an undue amount of experimentation would be required to make and use the invention as claimed.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 29, 31, 32, 34-35, 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anand (Mol. Neuropsychiatry, 2016, 2:115-123, published online June 29, 2016, cited on IDS).	
Anand teaches determining a gene expression profile of a subset of genes in a blood sample from a subject having biopolar disorder (BD).  Anand teaches obtaining blood sample for gene expression from subjects with BD.  Anand teaches gene expression analysis by obtaining RNA from blood samples and performing hybridization on Affymetrix GeneChip Human Gene 1.0 ST array (see materials and methods).  In performing analysis of expression levels using Affymetrix GeneChip 1.0 ST array, Anand teaches determining a gene expression profile of a subset of genes and in performing the hybridization this encompasses performing a gene expression assay on a blood sample from said subject to measure RNA expression level of each gene of set of genes of  SH3YL1, TBC1D1, TCEA3, SLC44A5, HADHA, CPA3, IL5RA, OXTR, CCDC109B, TREML4, TRIM4, PTGDS, GYLTL1B, FADS2, CRIP2, HPR, DDX5, EEF2, ZMYND8 and HLA-DRBS because 1.0 ST array comprises probes for each of the recited biomarkers.   Additionally the data analysis of the hybridization assay of the array includes measuring relative mRNA expression level of a gene of a set of genes for each gene recited in claim 29, as each probe is located on the microarray and the assay comprising comparing the hybridization of each probe on the array, which encompasses relative mRNA expression level of each gene of a set of genes.   Anand teaches obtaining blood samples and expression profiles at the start of treatment, at week 2 and week 8 (two or more samples taken at two separate times during treatment) (see pg. 117, 2nd column) (claim 34).  Anand further exemplifies IL5RA (see table 1).  None of the claims clearly identify the gene set and expression levels of a defined combination of genes limited to only a combination of genes and encompass additional biomarker analysis.  The claims further encompass any analysis as a group and to each other, in performing hybridization to an array, the hybridization levels are detected and compared to other genes.   The claims do not require determining any specific level of expression and claim 1 and 30 do not require any step of expression analysis to be performed of the elected genes due to the recitation performing a gene expression “to measure the mRNA expression level of each gene” does not require measuring mRNA expression level just that the mRNA expression level can be performed.  Additionally claim 31 recites “is selected for treatment after completion of a gene expression assay on a blood sample from the subject” which does not require any steps to be performed prior to administering as this is not a transformative step.  The claim encompasses administering one or more treatments by administering a mood stabilizer drug treatment, which Anand teaches by teaching administering lithium, further Anand teaches analysis of gene expression prior to the start of lithium,  as such Anand anticipates the claims for the reasons stated above. 
Claims 1, 29, 31-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by de Jong (PLOS One, 7(6) e39498, cited on IDS).	
De Jong teaches determining a gene expression profile of genes in a blood sample from a subject having Schizophrenia patients, in patients that were mediated and non antipsychotic free (see pg. 2).  De Jong teaches gene expression analysis by obtaining RNA from blood samples and performing hybridization on Illumina HumanRef arrays (see expression arrays, pg 7).  In performing analysis of expression levels using the disclosed expression array, de Jong teaches determining a gene expression profile of a subset of genes and in performing the hybridization this encompasses performing a gene expression assay on a blood sample from said subject to measure RNA expression level of each gene of set of genes of  SH3YL1, TBC1D1, TCEA3, SLC44A5, HADHA, CPA3, IL5RA, OXTR, CCDC109B, TREML4, TRIM4, PTGDS, GYLTL1B, FADS2, CRIP2, HPR, DDX5, EEF2, ZMYND8 and HLA-DRBS because the disclosed array comprises probes for each of the recited biomarkers.   Additionally the data analysis of the hybridization assay of the array includes measuring relative mRNA expression level of a gene of a set of genes for each gene recited in claim 29, as each probe is located on the microarray and the assay comprising comparing the hybridization of each probe on the array, which encompasses relative mRNA expression level of each gene of a set of genes.   De Jong teaches obtaining blood samples and expression profiles of two more subjects with two more different treatment at different time points (see subjects, pg. 7) (the claims do not require two more samples take from the same individual, as such the subjects disclosed in deJong comprise two more samples from two or more time points during treatment) (claim 34). De Jong teaches the SZ cases that is treated average age is 41 years and the average age for untreated SZ is 31, additionally de Jong teaches 87 male subjects, therefore deJong teaches at least one subject that is a human male less than 30 years old, given the mean age and number of male subjects (see table 1) (claim 33).   None of the claims clearly identify the gene set and expression levels of a defined combination of genes limited to only a combination of genes and encompass additional biomarker analysis.  The claims further encompass any analysis as a group and to each other, in performing hybridization to an array, the hybridization levels are detected and compared to other genes.   The claims do not require determining any specific level of expression and claim 1 and 31 do not require any step of expression analysis to be performed of the elected genes due to the recitation performing a gene expression “to measure the mRNA expression level of each gene” does not require measuring mRNA expression level just that the mRNA expression level can be performed.  Additionally claim 31 recites “is selected for treatment after completion of a gene expression assay on a blood sample from the subject” which does not require any steps to be performed prior to administering as this is not a transformative step.  The claim encompasses administering one or more treatments by administering a drug treatment, which de Jong teaches by teaching subjects treated (see subjects, pg. 7), as such de Jong anticipates the claims for the reasons stated above. 

Claims 1, 29, 30-32, 35-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akil et al (US 2008/0199866 A1).  This rejection was previously presented and has been rewritten to address the amendment to the claims. 
Akil teaches determining expression level of SH3YL1, TBC1D1, TCEA3, SLC44A5, HADHA, CPA3, IL5RA, OXTR, CCDC109B, TREML4, TRIM4, PTGDS, GYLTL1B, FADS2, CRIP2, HPR, DDX5, EEF2, ZMYND8 and HLA-DRBS by teaching obtaining biological samples from individual with SZ and controls (see para 44 and example 4).  Akil teaches analysis of expression levels by microarray hybridization using Affymetrix GeneChip Human Exon 1.0 ST Array (see example 4).  Akil teaches the level of polynucleotide of the invention are measured by taking blood from a patient and measuring by any detection methods including real time PCR and gene array (see para 227-229)  for diagnosis of psychotic disorders including bipolar disorder and schizophrenia (claims 32).  Akil teaches diagnostic application include treatment process by correlating specific genomic motifs with clinical response to individual drugs (see para 78).  In performing analysis of expression levels using Affymetrix GeneChip 1.0 ST array, Akil teaches determined expression level of the combination of SH3YL1, TBC1D1, TCEA3, SLC44A5, HADHA, CPA3, IL5RA, OXTR, CCDC109B, TREML4, TRIM4, PTGDS, GYLTL1B, FADS2, CRIP2, HPR, DDX5, EEF2, ZMYND8 and HLA-DRBS because 1.0 ST array comprises probes for each of the recited biomarkers.  Akil further teaches the present invention provides a general method allowing to diagnose and study neuropsychiatric disorders using one unique platform, Affymetrix GeneChip Human Exon 1.0 ST Array (see para 274).  The method of Akil will determine expression level of each biomarker and probability of expression level with predetermined levels.  Neither claim 1, 29, 30 or 31 require detecting expression levels of a specific gene combination which the claims are limited and the claims encompasses analysis of additional genes,  the claims do not require determined any specific level of expression or therapy.  Claim 30 and 31 does not require a therapy to be administered and encompasses altering a treatment by prescribing a reduced dosage, which is not a transformative steps.  Because the claims are broadly drawn to gene expression profile without being limited to an expression level value or combination without excluding additional genes, the method of Akil anticipates the claims for the reasons stated above. 
Response to Arguments
The response traverses the rejection on pages 12-13.  The response asserts the Akil does not teach each and every element of the claim.  The response asserts that Akil teaches gene expression between transformed lymphocytes and SZ.  The response asserts the claimed methods are directed to gene expression relationship between blood samples and SZ and BPD.  The response asserts that there is no reason to believe that a gene expression relationship existent between transformed lymphocytes and a brain disorder when lymphocytes and blood come very different cellular makeup.  The response further asserts that the claims require measuring individual expression levels of the specifically recited genes and their relationship with each other and Akil does not teach measuring these specific genes and their relationship with each other.  This response has been reviewed but not found persuasive.  Claims 1 and claim 29 comprise measuring subset of genes in a blood sample from a subject having or being suscpected of having SZ or BP.  Akil anticipates these claims as Akil teaches the biological samples can be blood (see para 227-229) and teaches a general method allowing to diagnose neuropsychiatric disorders using one unique platform, Affymetrix GeneChip Human Exon 1.0 ST Array (see para 274) thus demonstrating that the subset of gene recited with claim 1 and claim 29 are measured in a subject having or suspected of having BP or SZ in a blood sample.  Additionally in performing microarray analysis and determining hybridization of gene expression profiles, analysis of each gene and each gene relative to each other will be performed.  The claims do not recite what is encompassed by relative to each other and can encompass a mental check between each expression level measured between the genes, which is anticipated by Akil.  For these reasons and reasons of record this rejection is maintained.


Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 



	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912. The examiner can normally be reached M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAE L BAUSCH/Primary Examiner, Art Unit 1634